DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 26 June 2019, 29 September 2019, 24 October 2019, 23 September 2020, and 03 November 2020, were filed after the mailing date of the patent application on 26 June 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 26 June 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Morchon et al. (US 20130285574 A1; hereinafter referred to as “Morchon”).
Regarding Claim 1, Morchon discloses a method for commissioning nodes in a mesh network, the method comprising: 
retrieving, by a data-processing system, configuration data from a database (¶79 & Fig. 4 (S12) & Fig. 1, Morchon discloses generating, by a lighting controller, control information for a plurality of luminaries 22), wherein the configuration data represents (i) the placement of each device in a non-empty first set of devices in relation to a first space within a building (¶79 & Fig. 4 (S12) & Fig. 1 & ¶59 & ¶90, Morchon discloses that the control information indicates a first group of selected luminaries 12 that are grouped on the basis of a location, room, or grid within an office building.  Fig. 1, Morchon discloses a first group, Line A, and a plurality of other luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a first space within a building"), wherein the first space is user defined in the database (¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a user-defined grid in an office building or a room in a building), and (ii) a first scenario assigned to the first space (¶79 & Fig. 4 (S14) & Fig. 1, Morchon discloses selecting a predetermined function, or functions, for the selected luminaries grouped to a room.  Fig. 2, Morchon discloses that each luminary in the selected luminaries can be configured with a different lighting intensity.  Here, since each luminary can be configured with 5 distinct lighting intensities, there are a plurality of scenarios representing the permutation of all lighting intensities over all selected luminaries.  Examiner correlates a specific set of lighting intensities corresponding to the selected luminaries respectively as "a scenario"); 
generating, by the data-processing system, a first group address (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses generating, by a transmitting device, a first multicast message for a first group of selected luminaries) that is based on (i) the first space (¶6 & ¶90 & ¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses the multicast message contains information addressing selected luminaries where the selected luminaries are identified by the location of each luminary) and (ii) functions to be performed by the first set of devices (¶79 & Fig. 4 (S12 and S16), Morchon discloses the multicast message contains information indicating the predetermined function of each luminary within the selected luminaries), when provisioned in the mesh network (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages), in performing the ¶79 & Fig. 4 (S12 and S16), Morchon discloses the multicast message instructs the selected luminaries to perform a specific predetermined function); and 
providing, by the data-processing system, the first group address (¶79 & Fig. 4 (S18), Morchon discloses providing, via transmission, of a multicast message) to an intermediary device for transmission to one or more provisioned nodes in the mesh network (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages.  Here, if one or all of the selected luminaries is out of communication range, then an intermediate device in the mesh network must be used to relay the multicast message to the selected luminaries).
Regarding Claim 2, Morchon discloses the method of claim 1.
Morchon further discloses the configuration data further represents a second scenario assigned to the first space (Fig. 2, Morchon discloses each luminary can be configured with 5 distinct lighting intensities, there are a plurality of scenarios representing the permutation of all lighting intensities over all selected luminaries), and further comprising: 
generating, by the data-processing system, a second group address (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses generating, by a transmitting device, a second multicast message for a first group of selected luminaries.  Examiner notes to Applicant the algorithm/method of Figure 4 is capable of repetition, thus a second group address could be generated for a second set of devices in the same room) that is based on (i) the first space (Fig. 1, Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a respective space within a building") and (ii) functions to be performed by the first ¶79 & Fig. 4 (S12 and S16) & ¶99 & Fig. 2, Morchon discloses the multicast message contains information indicating the intensity level of each luminary within the selected luminaries), when provisioned in the mesh network (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages), in performing the second scenario assigned to the first space (¶79 & Fig. 4 (S12 and S16), Morchon discloses the multicast message instructs the selected luminaries to perform a specific predetermined function); and 
providing, by the data-processing system, the second group address (¶79 & Fig. 4 (S18), Morchon discloses providing, via transmission, of a multicast message) to the intermediary device for transmission to the one or more provisioned nodes in the mesh network (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages.  Here, if one or all of the selected luminaries is out of communication range, then an intermediate device in the mesh network must be used to relay the multicast message to the selected luminaries).
Regarding Claim 3, Morchon discloses the method of claim 1.
Morchon further discloses the configuration data further represents (i) the placement of each device in a non-empty second set of devices in relation to a second space within a building (¶79 & Fig. 4 (S12) & Fig. 1 & ¶59 & ¶90, Morchon discloses that the control information indicates a first group of selected luminaries 12 that are grouped on the basis of a location, room, or grid within an office building.  Fig. 1, Morchon discloses a first group, Line A, and a plurality of other luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a first space within a building"), wherein the ¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a user-defined grid in an office building or a room in a building), and (ii) a second scenario assigned to the second space (¶79 & Fig. 4 (S14) & Fig. 1, Morchon discloses selecting a predetermined function, or functions, for the selected luminaries grouped to a room.  Fig. 2, Morchon discloses that each luminary in the selected luminaries can be configured with a different lighting intensity.  Here, since each luminary can be configured with 5 distinct lighting intensities, there are a plurality of scenarios representing the permutation of all lighting intensities over all selected luminaries.  Examiner correlates a specific set of lighting intensities corresponding to the selected luminaries respectively as "a scenario"), and further comprising: 
generating, by the data-processing system, a third group address (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses generating, by a transmitting device, a second multicast message for a second group of selected luminaries) that is based on (i) the second space (Fig. 1, Morchon discloses a second group, Line B, and a plurality of other luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a respective space within a building") and (ii) functions to be performed by the second set of devices (¶79 & Fig. 4 (S12 and S16), Morchon discloses the multicast message contains information indicating the predetermined function of each luminary within the selected luminaries), when provisioned in the mesh network (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages), in performing the second scenario assigned to the second space (¶79 & Fig. 4 (S12 and S16), Morchon discloses the multicast message instructs the selected luminaries to perform a specific predetermined function); and 
providing, by the data-processing system, the third group address (¶79 & Fig. 4 (S18), Morchon discloses providing, via transmission, of a multicast message) to the intermediary device for transmission to the one or more provisioned nodes in the mesh network (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages.  Here, if one or all of the selected luminaries is out of communication range, then an intermediate device in the mesh network must be used to relay the multicast message to the selected luminaries).
Regarding Claim 5, Morchon discloses the method of claim 1.
Morchon further discloses the first scenario comprises an occupancy-related function (¶13-16, Morchon further discloses that the predetermined function may further involved a room occupancy), and wherein the first group address is based on the first scenario comprising the occupancy-related function (¶13-16, Morchon further discloses that the predetermined function may further involved a room occupancy).
Regarding Claim 6, Morchon discloses the method of claim 1.
Morchon further discloses transmitting, by the intermediary device, the first group address to the one or more provisioned nodes (¶79 & Fig. 4 (S18), Morchon discloses providing, via transmission, of a multicast message) in the mesh network (¶3, Morchon further discloses that the lighting controller and luminaries reside in a mesh network), wherein the intermediary device transmits the first group address (¶63, Morchon discloses that the selected luminaries may exist within a mesh or multi-hop network employing multicast messages.  Here, if one or all of the selected luminaries is out of communication range, then an intermediate device in the mesh network must be used to relay the multicast message to the selected luminaries) such that each of the one or more provisioned nodes is configured to be responsive to one or more received messages containing the first group address in the destination address field of the one or more received messages (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function).
Regarding Claim 7, Morchon discloses the method of claim 1.
Morchon further discloses transmitting, by the intermediary device, one or more messages to a first node in the one or more provisioned nodes (¶79 & Fig. 4 (S18), Morchon discloses transmitting, to the selected luminaries, a message.  ¶63, Morchon further discloses the use of an intermediate device, as opposed to the lighting controller, if the selected luminaries are out of range), as identified by the unicast address of the first node (¶3, Morchon discloses that each of the luminaries can be unicasted to perform a predetermined function), wherein the one or more messages act to configure a first parameter that configures the functionality of the first node (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function), and wherein the one or more messages are based on the functions to be performed by the first set of devices, when provisioned in the mesh network, in performing the first scenario (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function).

Morchon further discloses the first parameter relates to a dimming range (¶23, Morchon discloses that the parameters of the predetermined function may include a dimming value), wherein the first node comprises a light fixture (¶23, Morchon discloses a luminary).
Regarding Claim 11, Morchon discloses a method for commissioning nodes in a mesh network, the method comprising: 
provisioning, by an installing device, a non-empty first set of unprovisioned devices with a non-empty set of respective unicast network addresses, resulting in a first set of provisioned nodes (¶3 & ¶6 & ¶63, Morchon discloses that the lighting controller identifies each luminary using a unicast address.  Here, by identifying all luminaries, the lighting controller generates a non-empty set of luminaries for use in lighting control), such that each node in the first set of provisioned nodes is configured to regard each respective unicast address as an address that uniquely identifies the node (¶3 & ¶6 & ¶63, Morchon discloses that each luminary can be uniquely identified with a unicast address) in the mesh network (¶63, Morchon further discloses a mesh network); 
mapping, by the installing device, each node in a subset of the first set of provisioned nodes to each respective device in a second set of devices (¶79 & Fig. 4 (S12) & Fig. 1 & ¶59 & ¶90, Morchon discloses that the control information indicates a first group of selected luminaries 12 that are grouped on the basis of a location, room, or grid within an office building.  Fig. 1, Morchon discloses a first group, Line A, and a plurality of other luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a first space within a building"), wherein the second set of devices is associated with a first space within a building (¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a user-defined grid in an office building or a room in a building), and wherein the mapping is based, at least in part, on the installing device receiving a selection of a first provisioned node as matching a device within the first space (¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a location of a particular luminary residing within a user-defined grid in an office building or a room in a building); 
receiving, by the installing device, a first group address (¶79 & Fig. 4 (S18), Morchon discloses receiving, from a lighting controller by a intermediate device, of a multicast message.  ¶63, Morchon explicitly states that an intermediate device may be used to relay the multicast/unicast/broadcast message in the event that the selected luminaries are out of range) that is based on (i) the first space (Fig. 1, Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a respective space within a building") and (ii) functions to be performed by the second set of devices in performing a first scenario assigned to the first space (¶79 & Fig. 4 (S12 and S16) & ¶99 & Fig. 2, Morchon discloses the multicast message contains information indicating the intensity level of each luminary within the selected luminaries); and 
transmitting, by the installing device, the first group address to the first provisioned node as identified by its unicast address (¶79 & Fig. 4 (S18), Morchon discloses transmitting, by an intermediate device in the mesh network for a lighting controller, of at least one of a unicast message addressed to a particular luminary, a multicast message addressed to a selected group of luminaries, or a broadcast message), wherein the first group address is transmitted such that the first provisioned node is configured to be responsive to one or more received messages containing the first group address in the destination address field of the one or more received messages (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast/unicast/broadcast message to perform the parameters of the predetermined function).
Regarding Claim 12, Morchon discloses the method of claim 11.
Morchon further discloses receiving, by the installing device, a second group address (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon teaches receiving, by an intermediate device in a mesh network from a lighting controller, at least one multicast message where each multicast message corresponds to a group of selected luminaries) that is based on (i) the first space (Fig. 1, Morchon discloses a second group, Line B, and a plurality of groups of selected luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a group that is associated to a particular region or area within a building) and (ii) functions performed by the second set of devices in performing a second scenario assigned to the first space (¶79 & Fig. 4 (S12 and S16), Morchon teaches the multicast message contains information indicating the predetermined function of each luminary within the selected luminaries.  As stated previously, Examiner correlates a scenario to a set of intensity values for each luminary in the selected group to perform); and 
transmitting, by the installing device, the second group address to the first provisioned node (¶63 & ¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses transmitting, by an intermediate device in a mesh network to at least one luminary in the group of selected luminaries, at least one multicast message where each multicast message corresponds to a group of selected luminaries), wherein the second group address is transmitted such that the first provisioned node is configured to also be responsive to one or more received messages containing the second group address in the destination address field of the one or more received messages (¶79, Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function).
Regarding Claim 13, Morchon discloses the method of claim 11.
Morchon further discloses receiving, by the installing device, a third group address (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon teaches receiving, by an intermediate device in a mesh network from a lighting controller, at least one multicast message where each multicast message corresponds to a group of selected luminaries) that is based on (i) a second space within the building (Fig. 1, Morchon discloses a second group, Line B, and a plurality of groups of selected luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a group that is associated to a particular region or area within a building) and (ii) functions performed by a third set of devices in performing a second scenario assigned to the second space (¶79 & Fig. 4 (S12 and S16), Morchon teaches the multicast message contains information indicating the predetermined function of each luminary within the selected luminaries.  As stated previously, Examiner correlates a scenario to a set of intensity values for each luminary in the selected group to perform); and 
transmitting, by the installing device, the third group address to the first provisioned node (¶63 & ¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses transmitting, by an intermediate device in a mesh network to at least one luminary in the group of selected luminaries, at least one multicast message where each multicast message corresponds to a group of selected luminaries) as identified by its unicast address (¶3 & ¶60 & ¶59 & ¶63  ¶90, Morchon discloses that each luminary can be addressed individually with a unicast message), wherein the third group address is transmitted such that the first provisioned node is configured to be responsive to one or more received messages containing the third group address in the destination address field of the one or more received messages (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 5.
Regarding Claim 16, Morchon discloses a method for commissioning nodes in a mesh network, the method comprising: 
receiving, by an installing device, configuration data in a database from a first server computer (¶79 & Fig. 4 (S12) & Fig. 1, Morchon discloses generating, by a lighting controller, control information), wherein the configuration data represents (i) the placement of each device in a second set of devices in relation to a first space within a building (¶79 & Fig. 4 (S12) & Fig. 1 & ¶59 & ¶90, Morchon discloses that the control information indicates a first group of selected luminaries 12 that are grouped on the basis of a location, room, or grid within an office building.  Fig. 1, Morchon discloses a first group, Line A, and a plurality of other luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a first space within a building"), wherein the first space is user defined in the database (¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a user-defined grid in an office building or a room in a building), and (ii) a first ¶79 & Fig. 4 (S14) & Fig. 1, Morchon discloses selecting a predetermined function, or functions, for the selected luminaries grouped to a room.  Fig. 2, Morchon discloses that each luminary in the selected luminaries can be configured with a different lighting intensity.  Here, since each luminary can be configured with 5 distinct lighting intensities, there are a plurality of scenarios representing the permutation of all lighting intensities over all selected luminaries.  Examiner correlates a specific set of lighting intensities corresponding to the selected luminaries respectively as "a scenario"); 
provisioning, by the installing device, a non-empty first set of unprovisioned devices with a non-empty set of respective unicast network addresses, resulting in a first set of provisioned nodes (¶3 & ¶6 & ¶63, Morchon discloses that the lighting controller identifies each luminary using a unicast address.  Here, by identifying all luminaries, the lighting controller generates a non-empty set of luminaries for use in lighting control), such that each node in the first set of provisioned nodes is configured to regard each respective unicast address as an address that uniquely identifies the node (¶3 & ¶6 & ¶63, Morchon discloses that each luminary can be uniquely identified with a unicast address) in the mesh network (¶63, Morchon further discloses a mesh network); 
mapping, by the installing device, each node in a subset of the first set of provisioned nodes to each respective device in the second set of devices (¶79 & Fig. 4 (S12) & Fig. 1 & ¶59 & ¶90, Morchon discloses that the control information indicates a first group of selected luminaries 12 that are grouped on the basis of a location, room, or grid within an office building.  Fig. 1, Morchon discloses a first group, Line A, and a plurality of other luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a first space within a building"), wherein the mapping is based, at least in part, on the installing device receiving a selection of a first provisioned node as matching a device within the first space (¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a location of a particular luminary residing within a user-defined grid in an office building or a room in a building); and 
transmitting, by the installing device, a first group address to the first provisioned node as identified by its unicast address (¶79 & Fig. 4 (S18), Morchon discloses transmitting, by an intermediate device in the mesh network for a lighting controller, of at least one of a unicast message addressed to a particular luminary, a multicast message addressed to a selected group of luminaries, or a broadcast message), wherein the first group address is based on (i) the first space (Fig. 1, Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a respective space within a building") and (ii) functions to be performed by the second set of devices in performing a first scenario assigned to the first space (¶79 & Fig. 4 (S12 and S16) & ¶99 & Fig. 2, Morchon discloses the multicast message contains information indicating the intensity level of each luminary within the selected luminaries), and wherein the first group address is transmitted such that the first provisioned node is configured to be responsive to one or more received messages containing the first group address in the destination address field of the one or more received messages (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast/unicast/broadcast message to perform the parameters of the predetermined function).
Regarding Claim 17, Morchon discloses the method of claim 16.
¶63 & ¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses transmitting, by an intermediate device in a mesh network to at least one luminary in the group of selected luminaries, at least one multicast message where each multicast message corresponds to a group of selected luminaries) as identified by the unicast address of the first provisioned node (¶3 & ¶60 & ¶59 & ¶63  ¶90, Morchon discloses that each luminary can be addressed individually with a unicast message), wherein the one or more messages act to configure a first parameter that configures the functionality of the first provisioned node, and wherein the one or more messages are based on functions to be performed by the second set of devices in performing the first scenario (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 9.
Regarding Claim 21, Morchon discloses a method for commissioning nodes in a mesh network, the method comprising: 
receiving, by an installing device, configuration data in a database from a first server computer (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon teaches receiving, by an intermediate device in a mesh network from a lighting controller, at least one multicast message where each multicast message corresponds to a group of selected luminaries), wherein the configuration data represents the placement of each device in a plurality of devices in relation to a first space within a building (Fig. 1, Morchon discloses a second group, Line B, and a plurality of groups of selected luminaries, Lines B-E.  Here, each group of luminaries associated with each line is correlated to a group that is associated to a particular region or area within a building), wherein the first space is user defined in the database (¶59 & ¶90, Morchon discloses that the grouping of luminaries can be based upon a user-defined grid in an office building or a room in a building); 
mapping, by the installing device, a first provisioned node in the mesh network to a respective device in the plurality of devices (¶73 & ¶76 & ¶79 & Fig. 1, Morchon discloses mapping by sub-dividing a set of luminaries 22 into sub-sets where each sub-set is based upon the address and logical positions of the luminaries), wherein the mapping is based on the installing device receiving a selection of the first provisioned node as matching the respective device in the plurality of devices (¶73 & ¶76 & ¶79 & Fig. 1, Morchon discloses that the act of sub-dividing a set of luminaries 22 is based upon the logical positions of the luminaries matching a certain region); 
receiving, by the installing device, a first group address that is based on the first space (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon teaches receiving, by an intermediate device in a mesh network from a lighting controller, at least one multicast message where each multicast message corresponds to a group of selected luminaries); and 
transmitting, by the installing device, the first group address to the first provisioned node (¶79 & Fig. 4 (S12 and S16) & Fig. 6, Morchon discloses transmitting, by an intermediate device in a mesh network to at least one luminary in the group of selected luminaries, at least one multicast message where each multicast message corresponds to a group of selected luminaries) as identified by its unicast address (¶3 & ¶60 & ¶59 & ¶63  ¶90, Morchon discloses that each luminary can be addressed individually with a unicast message), wherein the first ¶79, Morchon discloses that the selected luminaries are responsive to the multicast message to perform the parameters of the predetermined function).
Regarding Claim 22, Morchon discloses the method of claim 21.
Morchon further discloses the configuration data further represents a first scenario assigned to the first space (Fig. 2, Morchon discloses each luminary can be configured with 5 distinct lighting intensities, there are a plurality of scenarios representing the permutation of all lighting intensities over all selected luminaries in the multicast group, thus a group of luminaries can be associated with multiple scenarios), and wherein the first group address is further based on functions to be performed by the plurality of devices in performing the first scenario assigned to the first space (¶13-16, Morchon further discloses that the multicast message comprising the predetermined function may further be based on a room occupancy).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 5.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 12 and Claim 13.
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 20, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morchon in view of Dwyer et al. (US 5963253 A; hereinafter referred to as “Dwyer”).
Regarding Claim 10, Morchon discloses the method of claim 7.
However, Morchon does not explicitly disclose the first parameter relates to a reporting cadence, wherein the first node comprises a sensor.
Dwyer teaches the first parameter relates to a reporting cadence (7:58-8:38 & Fig. 4 (44), Dwyer teaches programming a light sensor 22 to report lighting conditions at a particular rate.  Examiner correlates the reporting of messages comprising sensor data at a particular rate as a "reporting cadence"), wherein the first node comprises a sensor (7:58-8:38 & Fig. 4 (44), Dwyer teaches a light sensor 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Morchon by requiring that the first parameter relates to a reporting cadence, wherein the first node comprises a sensor as taught by Dwyer because reducing the transmission of redundant data improves the operation of the light sensor and reduces signalling overhead (Abstract).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 10.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10382284 B1 (hereinafter referred to as “’284 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.

retrieving, by a data-processing system, configuration data from a database, wherein the configuration data represents (i) the placement of each device in a non-empty first set of devices in relation to a first space within a building, wherein the first space is user defined in the database, and (ii) a first scenario assigned to the first space (Claim 4 of the ‘284 Patent discloses retrieving, by a data-processing system, configuration data from a database, wherein the configuration data represents (i) the placement of each of a plurality of devices in relation to a first space within a building, wherein the first space is user defined in the database, and (ii) a first scenario assigned to the first space); 
generating, by the data-processing system, a first group address  that is based on (i) the first space and (ii) functions to be performed by the first set of devices, when provisioned in the mesh network, in performing the first scenario assigned to the first space (Claim 1 of the ‘284 Patent discloses generating, by the data-processing system, a first group address that is based on (i) the first space and (ii) functions performed by the second set of nodes in performing the first scenario assigned to the first space); and 
providing, by the data-processing system, the first group address to an intermediary device for transmission to one or more provisioned nodes in the mesh network (Claim 1 of the ‘284 Patent discloses providing, by the data-processing system through the intermediary device, the first group address to the second set of nodes as identified by their respective unicast addresses, wherein the first group address is transmitted such that each subscribing node in the second set of nodes is configured to be responsive to one or more received messages containing the first group address in the destination address field of the one or more received messages).
Regarding Claim 11, Morchon discloses a method for commissioning nodes in a mesh network, the method comprising: 
provisioning, by an installing device, a non-empty first set of unprovisioned devices with a non-empty set of respective unicast network addresses, resulting in a first set of provisioned nodes, such that each node in the first set of provisioned nodes is configured to regard each respective unicast address as an address that uniquely identifies the node (Claim 1 of the ‘284 Patent discloses providing, by the data-processing system through an intermediary device, a non-empty set of unicast network addresses to a respective first set of nodes in the plurality of nodes, such that each node in the first set of nodes is configured to regard each respective unicast address as an address that uniquely identifies the node in the data network);  
mapping, by the installing device, each node in a subset of the first set of provisioned nodes to each respective device in a second set of devices, wherein the second set of devices is associated with a first space within a building, and wherein the mapping is based, at least in part, on the installing device receiving a selection of a first provisioned node as matching a device within the first space (Claim 1 of the ‘284 Patent discloses receiving, by the data-processing system from the intermediary device, information that maps each node in a subset of the first set of nodes to each respective node in a second set of nodes, wherein the second set of nodes corresponds to at least some of the plurality of devices whose placements are represented in the database); 
¶79 & Fig. 4 (S18), Morchon discloses receiving, from a lighting controller by a intermediate device, of a multicast message.  ¶63, Morchon explicitly states that an intermediate device may be used to relay the multicast/unicast/broadcast message in the event that the selected luminaries are out of range) that is based on (i) the first space (Fig. 1, Here, each group of luminaries associated with each line is correlated to a "set of device in relation to a respective space within a building") and (ii) functions to be performed by the second set of devices in performing a first scenario assigned to the first space (¶79 & Fig. 4 (S12 and S16) & ¶99 & Fig. 2, Morchon discloses the multicast message contains information indicating the intensity level of each luminary within the selected luminaries); and 
transmitting, by the installing device, the first group address to the first provisioned node as identified by its unicast address (¶79 & Fig. 4 (S18), Morchon discloses transmitting, by an intermediate device in the mesh network for a lighting controller, of at least one of a unicast message addressed to a particular luminary, a multicast message addressed to a selected group of luminaries, or a broadcast message), wherein the first group address is transmitted such that the first provisioned node is configured to be responsive to one or more received messages containing the first group address in the destination address field of the one or more received messages (¶79 & Fig. 4 (S18), Morchon discloses that the selected luminaries are responsive to the multicast/unicast/broadcast message to perform the parameters of the predetermined function).

Allowable Subject Matter
Claims 4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474